DETAILED ACTION
Status
	This Office Action is responsive to claims filed on 03/29/2022. Please note Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 8 is objected to because of the following informalities: “the first side the bounded region” should be “the first side of the bounded region”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11328497 in view of Fujita (US 20020180808 A1) and Champion (US 20180143757 A1).
Instant Application
U.S. Patent No. 11328497
Claim 1. A method comprising: at a device including one or more processors, a non-transitory memory, and one or more displays: 
Claim 1. A method comprising: at a device including one or more processors, a non-transitory memory, and one or more displays: 
displaying a bounded region based on a first set of world coordinates, wherein content within the bounded region includes a stereoscopic virtual object displayed in accordance with a second set of world coordinates; 
displaying a bounded surface within a native user computer-generated reality (CGR) environment, wherein the bounded surface is displayed based on a first world coordinate system characterizing the native user CGR environment; displaying a first stereoscopic virtual object within a perimeter of a first side of the bounded surface, wherein the first stereoscopic virtual object is displayed in accordance with a second world coordinate system that is different from the first world coordinate system characterizing the native user CGR environment; and displaying a second side of the bounded surface, including displaying a rasterized conforming representation of the first stereoscopic virtual object within the perimeter of the second side of the bounded surface, wherein the rasterized conforming representation conforms to the bounded surface characterized by the first world coordinate system and corresponds to the first stereoscopic virtual object displayed on the first side of the bounded surface.
receiving an input directed to the content; and 
Claim 6. The method of claim 5, further comprising receiving the input from a user, including detecting a body pose change of the user.
moving the content within a perimeter of a first side of the bounded region in accordance with the input, including: moving the stereoscopic virtual object within the perimeter of the first side of the bounded region in accordance with the input; and animating the stereoscopic virtual object in accordance with the second set of world coordinates.



Claims 1-24 of U.S. Patent No. 11328497 do not disclose “moving the content within a perimeter of a first side of the bounded region in accordance with the input, including: moving the stereoscopic virtual object within the perimeter of the first side of the bounded region in accordance with the input; and animating the stereoscopic virtual object in accordance with the second set of world coordinates.” However, in the same field of endeavor, Fujita and Champion disclose these features (See 103 rejection below for more details). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Claims 1-24 of U.S. Patent No. 11328497 with the features of moving the content within a perimeter of a first side of the bounded region in accordance with the input, including: moving the stereoscopic virtual object within the perimeter of the first side of the bounded region in accordance with the input; and animating the stereoscopic virtual object in accordance with the second set of world coordinates. Doing so could enhance user experience.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7-13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US 20020180808 A1), in view of Champion (US 20180143757 A1).
Regarding Claim 1, Fujita discloses a method comprising: 
at a device including one or more processors ([0035] “an object data processor 111”), a non-transitory memory ([0035] “a data processing program memory unit 112 and an object data memory unit 113”), and one or more displays ([0035] “a display device 106”): 
displaying a bounded region based on a first set of world coordinates (Fig. 15F, 83 or Fig. 15G, 82 or Fig. 15H, 81), wherein content within the bounded region includes a stereoscopic virtual object (Fig. 15F, 84 or Fig. 15G, 84) displayed in accordance with a second set of world coordinates ([0057] “A visual field coordinate system 72 fixed to the visual field 71 and an information object local coordinate system 74 fixed on the information object 73 are defined. A view point 70 is defined at the origin of the visual field coordinate system 72. The geometric relation representative data 33 can be defined by, for example, transform matrix for transforming the information object local coordinate system 74 into the visual field coordinate system 72, or any other suitable means.”); 
receiving an input directed to the content ([0041] “The input device 101 generates operation input data relating to display picture visual field movement and the like in response to the operation of the device 101 by a user”); and 
moving the content within a perimeter of a first side of the bounded region in accordance with the input ([0148] “FIG. 15E shows the display screen 905 of a picture produced some time after the screen 904, by moving the visual field 71 slightly rightward.”), including: 
moving the stereoscopic virtual object within the perimeter of the first side of the bounded region in accordance with the input ([0150] “FIG. 15G shows the display screen 907 of a picture produced by pulling back the view point 70 from the position for the picture on the screen 906. In this picture, the information objects 82, 83 and 84 are displayed smaller, and the information object 81 which has been hidden by the information object 82 appears again.”).
Fujita does not disclose animating the stereoscopic virtual object in accordance with the second set of world coordinates.
However, in the same field of endeavor, Champion discloses receiving an input directed to the content; and moving the content within a perimeter of a first side of the bounded region in accordance with the input ([0107] “With the object selected, adjustment of the position and/or orientation of user input device 600 may change the position and/or orientation of the object.”), including: moving the stereoscopic virtual object within the perimeter of the first side of the bounded region in accordance with the input ([0107] “Thus, movements of the user input device 600 may result in corresponding translations and/or rotations of the object.”); and animating the stereoscopic virtual object in accordance with the second set of world coordinates ([0135] “In some embodiments, the 3D model data may contain animations (or may be animated prior to the grab) and may continue to animate after the pull out of the webpage.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Fujita with the feature of animating the stereoscopic virtual object in accordance with the second set of world coordinates. Doing so could enhance user experience.
Regarding Claim 2, Fujita-Champion discloses the method of claim 1, further comprising scaling the stereoscopic virtual object to fit within the bounded region (Champion [0135] “In some embodiments, the object may scale up or scale down as (or after) it is grabbed from the webpage.”).
Regarding Claim 7, Fujita-Champion discloses the method of claim 1, further comprising: designating a subregion within the bounded region, wherein the subregion includes the stereoscopic virtual object (see Fig. 15F, 83 or Fig. 15G, 83).
Regarding Claim 8, Fujita-Champion discloses the method of claim 7, wherein moving the content within the perimeter of the first side the bounded region in accordance with the input includes: moving the stereoscopic virtual object out of a perimeter of the subregion; and converting the stereoscopic virtual object into a conforming virtual object for display outside the perimeter of the subregion in accordance with the first set of world coordinates (Champion [0125] “FIG. 7C illustrates the 3D object after selection, according to some embodiments. As shown, once 3D object 740 has been selected, it may be dragged-and-dropped onto/into 3D workspace 700 and a more detailed rendering, e.g., 3D object 745 may be displayed at an end of beam 730.”).
Regarding Claim 9, Fujita-Champion discloses the method of claim 7, wherein moving the content within the perimeter of the first side of the bounded region in accordance with the input includes: moving a conforming virtual object displayed outside a perimeter of the subregion inside the perimeter of the subregion; and converting the conforming virtual object into at least one stereoscopic virtual object (Champion [0125] “FIG. 7C illustrates the 3D object after selection, according to some embodiments. As shown, once 3D object 740 has been selected, it may be dragged-and-dropped onto/into 3D workspace 700 and a more detailed rendering, e.g., 3D object 745 may be displayed at an end of beam 730.”).
Regarding Claim 10, Fujita-Champion discloses the method of claim 1, wherein the content includes a conforming virtual object that conforms to a contour of the bounded region and the method further includes displaying the conforming virtual object at a relative position to the stereoscopic virtual object based on the first set of world coordinates (See Fujita Figs. 15F to 15H, text and images are conforming to the contour of 81, 82, 83 and are displayed at a relative position to the stereoscopic object 84).
Regarding Claim 11, Fujita-Champion discloses the method of claim 10, wherein: moving the content within the perimeter of the first side of the bounded region in accordance with the input includes moving the conforming virtual object in a direction of the input based on the first set of world coordinates (Champion [0107] “Thus, movements of the user input device 600 may result in corresponding translations and/or rotations of the object.” [0058] “The position may be relative or absolute, as desired.”) while maintaining the relative position to the stereoscopic virtual object (See Fujita Figs. 15F to 15H, text and images maintained their relative position to the stereoscopic object 84.).
Regarding Claim 12, it recites similar limitations of claim 1. The rationale of claim 1 rejection is applied to reject claim 12.
Regarding Claim 13, it recites similar limitations of claim 2. The rationale of claim 2 rejection is applied to reject claim 13.
Regarding Claim 17, it recites similar limitations of claim 1. The rationale of claim 1 rejection is applied to reject claim 17.
Regarding Claim 18, it recites similar limitations of claim 2. The rationale of claim 2 rejection is applied to reject claim 18.

Claims 5, 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US 20020180808 A1), in view of Champion (US 20180143757 A1), further in view of KARALIS (US 20200066047 A1).
Regarding Claim 5, Fujita-Champion discloses the method of claim 1. In the same field of endeavor, KARALIS discloses displaying a second side of the bounded region, wherein the second side of the bounded region includes a rasterized conforming representation of the stereoscopic virtual object ([0048] “FIG. 2 shows an example of a page-flipping gesture, by which the user 102 flips over the graphical page 106 to reveal its “rear side.” … In addition, or alternatively, the GPC can allow a designer of a graphical page to customize the set of graphical features that will be presented on the rear side of the graphical page, etc. Still other factors can play a role in determining the set of graphical features that are presented.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Fujita-Champion with the feature of displaying a second side of the bounded region that includes a rasterized conforming representation of the stereoscopic virtual object. As taught by KARALIS, it’s a designer’s choice to customize graphical features on each side of the region. Displaying a rasterized conforming representation and a stereoscopic representation of the virtual object on the front/rear side, respectively, could allow the viewer to perform a comparison and have better understanding of the object.
Regarding Claim 6, Fujita-Champion-KARALIS discloses the method of claim 5, further comprising updating display of the second side of the bounded region in response to receiving the input, including: moving the rasterized conforming representation of the stereoscopic virtual object based on the first set of world coordinates (Champion [0107] “Thus, movements of the user input device 600 may result in corresponding translations and/or rotations of the object.”); and modifying the rasterized conforming representation of the stereoscopic virtual object based on animating the stereoscopic virtual object (Champion [0086] “More particularly, the 3D scene generator may update the displayed 3D scene based on changes in the user view, user control (e.g., manipulations via the user input devices), etc. Such changes may be performed dynamically at run-time, and may be performed in real time.”).
Regarding Claim 16, it recites similar limitations of claim 5. The rationale of claim 5 rejection is applied to reject claim 16.

Allowable Subject Matter
Claims 3, 4, 14, 15, 19 and 20 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims, and a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is filed to overcome the rejection based on nonstatutory double patenting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG WU/Primary Examiner, Art Unit 2613